Order entered January 29, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00477-CV

                        IN THE INTEREST OF: Z.C.S., A CHILD

                     On Appeal from the 15th Judicial District Court
                                Grayson County, Texas
                          Trial Court Cause No. FA-12-2032

                                         ORDER
       On December 4, 2014, we withdrew the opinion and vacated the judgment of October 9,

2014. On the Court’s own motion, we ORDER this appeal reinstated as of this date.




                                                    /s/   CRAIG STODDART
                                                          JUSTICE